Case 8:21-cv-00914-TPB-AAS Document 15 Filed 06/09/21 Page 1 of 5 PageID 56




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

MATTHEW SPARKS,

      Plaintiff,
v.                                         Case No.: 8:21-cv-914-TPB-AAS


LITHIUM BATTERY POWER, LLC,

      Defendant.
____________________________________/

                   REPORT AND RECOMMENDATION

      The parties move for the court to approve their proposed settlement of

the Fair Labor Standards Act (FLSA) claims and dismiss this case with

prejudice. (Doc. 14). It is RECOMMENDED that the parties’ motion be

GRANTED.

      A claim brought under the FLSA can be resolved in two ways. See 29

U.S.C. § 216; Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352–

53 (11th Cir. 1982). First, an employee may settle and waive claims under the

FLSA if the payment of unpaid wages by the employer to the employee is

supervised by the Secretary of Labor. Lynn’s Food, 679 F.2d at 1353. Second,

an employee may settle and waive claims under the FLSA if the parties to a

private action present to a district court a proposed settlement agreement, and


                                      1
Case 8:21-cv-00914-TPB-AAS Document 15 Filed 06/09/21 Page 2 of 5 PageID 57




the district court enters a judgment approving the settlement. Id. To approve

the settlement, the district court must determine whether the settlement

agreement constitutes a fair and reasonable resolution of a bona fide dispute

regarding FLSA provisions. Id. at 1355.

      In suits brought by employees under the FLSA for back wages,

settlements may be permissible “because initiation of the action by the

employees provides some assurance of an adversarial context.” Id. at 1354. In

such adversarial cases, the Eleventh Circuit has determined that:

      The employees are likely to be represented by an attorney who can
      protect their rights under the statute. Thus, when the parties
      submit a settlement to the court for approval, the settlement is
      more likely to reflect a reasonable compromise of disputed issues
      than a mere waiver of statutory rights brought about by an
      employer’s overreaching. If a settlement in an employee FLSA suit
      does reflect a reasonable compromise over issues, such as FLSA
      coverage or computation of back wages, that are actually in
      dispute[,] we allow the district court to approve the settlement in
      order to promote the policy of encouraging settlement of litigation.

Id. (footnote omitted).

      In this action against Lithium Battery Power, LLC (LBP), Matthew

Sparks requests the recovery of overtime wages in connection with his

employment with LBP. (Doc. 1). To resolve the litigation, the parties agreed to

a settlement, which was subsequently submitted for review. (Doc. 14, Ex. 1).

Within the proposed settlement agreement, LBP agrees to pay to Mr. Sparks


                                       2
Case 8:21-cv-00914-TPB-AAS Document 15 Filed 06/09/21 Page 3 of 5 PageID 58




a negotiated sum of $10,314.74, which includes the separately negotiated sum

for Mr. Sparks’s attorney’s fees and costs in the amount of $3,705.00. (Id. at p.

2).

      The parties explain that LBP disputes Mr. Sparks’s entitlement to

liquidated damages and maintains it acted in good faith, which Mr. Sparks

disputes. (Doc. 14, p. 3). Although Mr. Sparks is not receiving any liquidated

damages, such a compromise is reasonable and justified because of this bona

fide dispute. See 29 U.S.C. § 260 (“[I]f the employer shows to the satisfaction

of the court that the act or omission giving rise to such action was in good faith

and that he had reasonable grounds for believing that his act or omission was

not a violation of the [FLSA], the court may, in its sound discretion,

award no liquidated damages or award any amount thereof not to exceed the

amount specified in section 216 of this title.”); see also Alvarez Perez v.

Sanford-Orlando Kennel Club, Inc., 515 F.3d 1150, 1163 (11th Cir. 2008)

(stating if an employer can show that its actions were taken in good faith and

the employer had reasonable grounds for believing it did not violate the FLSA,

then the court has discretion to not award liquidated damages). Also, Mr.

Sparks entered into this settlement agreement with the advice of counsel.

      After consideration of the proposed settlement agreement, the

undersigned concludes the settlement is a fair and reasonable resolution of the
                                        3
Case 8:21-cv-00914-TPB-AAS Document 15 Filed 06/09/21 Page 4 of 5 PageID 59




parties’ dispute. See Lynn’s Food, 679 F.2d at 1353–55.

      Accordingly, it is RECOMMENDED that:

      1.    The parties’ Second Amended Joint Motion for Order Approving

            Settlement and Dismissing Case with Prejudice (Doc. 14) be

            GRANTED;

      2.    The settlement agreement (Doc. 14, Ex. 1) be accepted, adopted,

            and approved by the court, and the parties be ordered to comply

            with the terms of the settlement agreements;

      3.    This action be DISMISSED WITH PREJUDICE; and

      4.    The Clerk be directed to terminate all pending deadlines and to

            close the case.

      ENTERED in Tampa, Florida on June 9, 2021.




                                      4
Case 8:21-cv-00914-TPB-AAS Document 15 Filed 06/09/21 Page 5 of 5 PageID 60




                           NOTICE TO PARTIES

      The parties have fourteen days from the date they are served a copy of

this report to file written objections to this report’s proposed findings and

recommendations or to seek an extension of the fourteen-day deadline to file

written objections. 28 U.S.C. § 636(b)(1); 11th Cir. R. 3-1. A party’s failure to

object timely in accordance with 28 U.S.C. § 636(b)(1) waives that party’s right

to challenge on appeal the district court’s order adopting this report’s

unobjected-to factual findings and legal conclusions. 11th Cir. R. 3-1.




                                       5
